DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 18 are pending.  Claims 1, 3, 4, 7, 9, 10, and 12 were amended.  Claims 13 – 18 are new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an input unit that inputs, an intermediate parameter calculation unit that calculates, and a lightning threat-estimating unit that estimates in claim 1; a lightning weather condition-identifying unit that identifies in claim 2; and a lightning risk-estimating unit that estimates in claim 3 and claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds no definition of structure that implements an input unit, an intermediate parameter calculation unit, a lightning threat-estimating unit; a lightning weather condition-identifying unit or a lightning risk-estimating unit.  The closest support appears to be on page 4, paragraph [0016], that states “A program according to an embodiment of the present invention causes a computer to execute the steps of:”.  However, this paragraph appears to at best correspond to claims 10 – 12 and 18.   For the purpose of the instant examination, the Examiner interprets these units as software running on a generically recited microprocessor.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim includes the step of “calculating … an intermediate parameter that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data”.  The phrase “a parameter that is a parameter” is confusing, and should be reworded.  For the purpose of the instant examination, the Examiner interprets this as “an intermediate parameter regarding a physical quantity associated with the lightning occurrence, wherein the intermediate parameter is incapable of being directly obtained from the observation data or the prediction data”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Claim 1 includes the element/step “an intermediate parameter calculation unit that calculates, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter”.  Claim 7 includes the element/step “calculating, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data”.  Claim 10 includes the element/step “calculating, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data”.
MPEP §2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  A review of the instant specification finds no description of what an “intermediate parameter” is, what data is required to calculate the “intermediate parameter”, or how the “intermediate parameter” is calculated given any required data.  The closest description appears to be on page 7, but merely states “The intermediate parameter calculation unit 21 is typically short-term prediction results of three-axis wind direction and velocity, turbulence spectrum intensity, the echo intensity, and the like”.   As the specification contain no description of how to calculate the “intermediate parameter”, the specification is not enabling.  
Examining the Wands factors (MPEP §2164.01(a)):
(A): the breadth of the claims is extensive.  Claims 1 – 18 cover a broad scope of techniques for “calculating” the intermediate parameter, which are not limited by the metes and bounds of the claim, nor by any discussion in the specification.   Any number of mathematical operations could be used to calculate a parameter given “weather observation data” and “weather prediction data”.  A few examples could be a quantity base on the direction of the wind and the forecast barometric pressure; a quantity based on the current temperature and the predicted rainfall; a quantity based on the current static charge and the predicted level of humidity.  
(B): The invention is directed to a “lightning threat information-providing apparatus”. It is not clear what the “intermediate parameter” comprises in the context of a “lightning threat information-providing apparatus”, and how to determine the nature of an “intermediate parameter”
 (C) The specification is silent with regard to the state of the prior art of calculating “intermediate parameters”.  For example, the disclosure is silent with regard to how data was previously collected and interpreted for a traditional lightning detection system, and where the equivalent to the “intermediate parameter” would appear in a prior art apparatus.  The specification is silent with respect to what sensors have previously been used to collect the data used in the calculation of the “intermediate parameter”, or how data has been analyzed in any prior art systems.
(D) There is no teaching of how one of ordinary skill in the art typically collects and analyzes data, and no indication of how one of ordinary skill in the art would select what data to monitor and what selection of sensors to use in order to determine an “intermediate parameter”.  
(E) The Examiner interprets that the level of predictability in the art of lightning prediction is well known and that the data points used in weather prediction are well known, including elements such as temperature, wind speed, wind velocity, air pressure, and relative humidity.    However, the prior art appears to be silent regarding any particular “intermediate parameter” determined using the well-known data that could be collected and analyzed.
(F) The Examiner can find no direction provided by the inventor regarding how to create the “intermediate parameter” from available data.  The specification is silent with respect to how to select a type of data, a type of sensor, how many types of data or sensors to use, what signals to monitor, or what operation to perform on the acquired data.
(G) The specification is silent with respect to any working examples of the recited systems.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is excessive, as the specification is silent with respect to what data to monitor, where to acquire the data from the systems in question, how to connect the sensors to an overall system, and how to interpret the collected data.
Based on the evidence as a whole, as best understood by the examiner, claims 1 – 3 fail the enablement requirement under 35 USC 112(a).

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a lightning threat information-providing apparatus, comprising an input unit, an intermediate parameter calculation, and a lightning threat-estimating unit.  Claim 7 recites inputting an observation parameter, calculating an intermediate parameter, estimating a lightning threat, and displaying data on a display unit.  
The claims are genus claims relating to a specification which only teaches a limited species embodiment of “a danger of a lightning strike to an aircraft ([0001]).  The disclosed species do not teach, disclose or anticipate the breadth of the genus of inventions spanned by the claims.  One example is a lightning threat assessment for a power grid.  Another species embodiment is the example as used in the rejection of the claims below.  The use of a genus claim without supporting written description of the species covered by the genus claim causes the claims to fail 35 USC 112 first paragraph as described in MPEP §2163(II)(A)(3)(a)(ii):
For each claim drawn to a genus:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. See also < Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998), > wherein < the disclosure of a species in the parent application did not suffice to provide written description support for the genus in the child application.

Therefore, as best understood by the examiner, claims 1 – 18 fail the written description requirement under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 and 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an input unit that inputs, an intermediate parameter calculation unit that calculates, and a lightning threat-estimating unit that estimates in claim 1; a lightning weather condition-identifying unit that identifies in claim 2; and a lightning risk-estimating unit that estimates in claim 3 and claim 13” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the recited functions. For example, the use of the term “calculation unit” is not adequate structure for performing the noise removal because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 and 13 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A lightning threat information-providing apparatus, comprising: 
an input unit that inputs an observation parameter regarding weather observation data, a prediction parameter regarding weather prediction data, and case data regarding a case that occurs in association with lightning occurrence; 
	an intermediate parameter calculation unit that calculates, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter which that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data; and 
a lightning threat-estimating unit that estimates a lightning threat on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “calculates … an intermediate parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, the specification refers to the “intermediate parameter” as “a parameter calculated on the basis of the observation parameters 11 and the prediction parameters 12 input by the input unit 10 in real time or semi-real time”.  As the specification does not specify any method of actually calculating the “intermediate parameter”, this is analyzed as a generically recited mathematical function.
The limitation of “estimates a lightning threat”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations. The mathematical calculation is described on pages 11 and 12 of the instant specification as a linear function of input variables parameters x1 - xn in the form of y = a1 * x1 + a2 * x2 + … + an * xn.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “an input unit that inputs an observation parameter … a prediction parameter …, and case data”.  This amounts to data collection required for the application of the identified abstract idea, which is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of data collection to provide the data required for the application of the defined abstract idea, when considered individually and as an ordered combination, does not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Dependent claims 2 – 6 and 13 – 16 add further steps to the processing recited by claim 1, but do not introduce any elements that could be analyzed as amounting to “significantly more” than the identified abstract idea, when considered individually or as an ordered combination.
The claims are not patent eligible.

	
Claims 10 – 12 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites “a program that causes a computer to”.   MPEP 2106.03(II) states 
a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

The broadest reasonable interpretation of “a program” includes both transitory and non-transitory embodiments, and the claims are therefore ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramania et al., US 2019/0049500 (hereinafter 'Subramania').

Regarding claim 1: Subramania teaches a lightning threat information-providing apparatus ([Abstract]: “A system for predicting a triggered lightning strike upon an aircraft”), comprising: 
an input unit that inputs an observation parameter regarding weather observation data, a prediction parameter regarding weather prediction data, and case data regarding a case that occurs in association with lightning occurrence ([0030, Fig 4]: discloses a static analysis control module 40 which acquires a static signal from the subtraction block 30, where the static signal is interpreted as equivalent to an observation parameter. The static analysis control module 40 acquires information from a static database 100 and a lightning strike database 102, which are interpreted as equivalent to a prediction parameter and a set of case data, respectively); 
an intermediate parameter calculation unit that calculates, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter which that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data ([0030, 0031]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, including the location of the antenna used to detect static charge.  The correlation can be determined using a simulation model of the aircraft including a black-box model with unknown variables); and 
a lightning threat-estimating unit that estimates a lightning threat on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter ([0033]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102).

Regarding claim 2: Subramania teaches the lightning threat information-providing apparatus according to claim 1, as discussed above, wherein the lightning threat-estimating unit includes a lightning weather condition-identifying unit that identifies a lightning weather condition at a predetermined resolution on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter ([0033]: discloses that real-time precipitation static signal is compared to a threshold voltage, where the threshold voltage is determined by the machine learning submodule 130 based on the operational parameters of the aircraft and the historical data of when lightning has struck the aircraft).

Regarding claim 4: Subramania teaches the lightning threat information-providing apparatus according to claim 1, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter. the intermediate parameter, and the case data in association with one another ([0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input unit inputs the observation parameter and the prediction parameter acquired in real time or semi-real time ([0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82), 
the intermediate parameter calculation unit calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time ([0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”), and 
the lightning threat-estimating unit estimates a lightning threat corresponding to the observation parameter, the prediction parameter, and the intermediate parameter on a basis of the observation parameter, the prediction parameter, the intermediate parameter, and the case data accumulated in the database, the observation parameter and the prediction parameter being acquired in real time or semi-real time ([0033, 0035]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102, where the prediction is performed on the acquired real-time signal).

Regarding claim 5: Subramania teaches the lightning threat information-providing apparatus according to claim 2, as discussed above, wherein a calculation procedure and a judgement criteria of condition identification in the lightning weather condition-identifying unit are determined and updated by machine learning ([0034, 0035]: discloses a machine learning submodule 130 that determines a set of probabilistic rules to decide if a lightning strike is about to occur, using rates of change of static charge buildup or operating parameters of the aircraft).

Regarding claim 7: Subramania teaches a lightning threat information-providing method, comprising: 
inputting an observation parameter regarding weather observation data, a prediction parameter regarding weather prediction data, and case data regarding a case that occurs in association with lightning occurrence ([0030, Fig 4]: discloses a static analysis control module 40 which acquires a static signal from the subtraction block 30, where the static signal is interpreted as equivalent to an observation parameter. The static analysis control module 40 acquires information from a static database 100 and a lightning strike database 102, which are interpreted as equivalent to a prediction parameter and a set of case data, respectively); 
calculating, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data ([0030, 0031]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, including the location of the antenna used to detect static charge.  The correlation can be determined using a simulation model of the aircraft including a black-box model with unknown variables); 
estimating a lightning threat on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter ([0033]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102); and 
displaying information regarding the estimated lightning threat ([0036, 0037]: discloses a display that alerts a pilot of the danger that a lightning strike is imminent, who can then change the trajectory of the airplane).

Regarding claim 8: Subramania teaches the lightning threat information-providing method according to claim 7, as discussed above, wherein the step of estimating a lightning threat includes identifying a lightning weather condition at a predetermined resolution on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter ([0033]: discloses that real-time precipitation static signal is compared to a threshold voltage, where the threshold voltage is determined by the machine learning submodule 130 based on the operational parameters of the aircraft and the historical data of when lightning has struck the aircraft).

Regarding claim 10: Subramania teaches a program that causes a computer to execute the steps of: 
inputting an observation parameter regarding weather observation data, a prediction parameter regarding weather prediction data, and case data regarding a case that occurs in association with lightning occurrence ([0030, Fig 4]: discloses a static analysis control module 40 which acquires a static signal from the subtraction block 30, where the static signal is interpreted as equivalent to an observation parameter. The static analysis control module 40 acquires information from a static database 100 and a lightning strike database 102, which are interpreted as equivalent to a prediction parameter and a set of case data, respectively); 
calculating, on a basis of the input observation parameter and the input prediction parameter, an intermediate parameter that is a parameter regarding physical quantity associated with the lightning occurrence and is incapable of being directly obtained from the observation data or the prediction data ([0030, 0031]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, including the location of the antenna used to detect static charge.  The correlation can be determined using a simulation model of the aircraft including a black-box model with unknown variables); 
estimating a lightning threat on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter ([0033]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102); and 
displays information regarding the estimated lightning threat on the display unit ([0036, 0037]: discloses a display that alerts a pilot of the danger that a lightning strike is imminent, who can then change the trajectory of the airplane).

Regarding claim 11: Subramania teaches the program according to claim 10, as discussed above, wherein the step of estimating a lightning threat includes identifying a lightning weather condition at a predetermined resolution on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter ([0033]: discloses that real-time precipitation static signal is compared to a threshold voltage, where the threshold voltage is determined by the machine learning submodule 130 based on the operational parameters of the aircraft and the historical data of when lightning has struck the aircraft). 

Regarding claim 14: Subramania teaches the lightning threat information-providing apparatus according to claim 2, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, the intermediate parameter, and the case data in association with one another ([0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input unit inputs the observation parameter and the prediction parameter acquired in real time or semi-real time ([0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82),  
the intermediate parameter calculation unit calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time ([0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”), and 
the lightning threat-estimating unit estimates a lightning threat corresponding to the observation parameter, the prediction parameter, and the intermediate parameter on a basis of the observation parameter, the prediction parameter, the intermediate parameter, and the case data accumulated in the database, the observation parameter and the prediction parameter being acquired in real time or semi-real time ([0033, 0035]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102, where the prediction is performed on the acquired real-time signal).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 12, 13, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subramania in view of Cole et al., US 2018/0218303 (hereinafter 'Cole').

Regarding claim 3: Subramania teaches the lightning threat information-providing apparatus according to claim 1, as discussed above.
Subramania is silent with respect to wherein 
the lightning threat-estimating unit includes a lightning risk-estimating unit that estimates a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter.

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 6: Subramania teaches the lightning threat information-providing apparatus according to claim 3, as discussed above, wherein a calculation procedure and a judgement criteria of risk estimation in the lightning risk- estimating unit are determined and updated by machine learning (Subramania: [0033, 0035]: discloses a machine learning submodule 130 that determines if a lightning strike is about to occur. The machine learning submodule uses the real-time precipitation static signal and operational parameters stored in a database).

Regarding claim 9: Subramania teaches the lightning threat information-providing method according to claim 7, as discussed above.
Subramania is silent with respect to wherein
the step of estimating a lightning threat includes estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter.

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 12: Subramania teaches the program according to claim 10, as discussed above.
Subramania is silent with respect to wherein
the step of estimating a lightning threat includes estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter.

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 13: Subramania teaches the lightning threat information-providing apparatus according to claim 2, as discussed above.
Subramania is silent with respect to wherein
the lightning threat-estimating unit includes a lightning risk-estimating unit that estimates a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 15: Subramania teaches the lightning threat information-providing apparatus according to claim 3, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, the intermediate parameter, and the case data in association with one another ([0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input unit inputs the observation parameter and the prediction parameter acquired in real time or semi-real time ([0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82),
the intermediate parameter calculation unit calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time ([0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”), and 
the lightning threat-estimating unit estimates a lightning threat corresponding to the observation parameter, the prediction parameter, and the intermediate parameter on a basis of the observation parameter, the prediction parameter, the intermediate parameter, and the case data accumulated in the database, the observation parameter and the prediction parameter being acquired in real time or semi-real time ([0033, 0035]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102, where the prediction is performed on the acquired real-time signal).

Regarding claim 16: Subramania teaches the lightning threat information-providing apparatus according to claim 13, as discussed above, further comprising 
a database that accumulates the observation parameter, the prediction parameter, the intermediate parameter, and the case data in association with one another ([0029, 0032, 0033]: discloses a database 96 that includes static database 100 and lightning strike database 102, which include the various parameters and case data, as discussed above), wherein 
the input unit inputs the observation parameter and the prediction parameter acquired in real time or semi-real time ([0033, 0034, Fig 3, Fig 4]: discloses a real-time precipitation static signal based on the static signal provided by the static detector 82),
the intermediate parameter calculation unit calculates the intermediate parameter on a basis of the observation parameter and the prediction parameter acquired in real time or semi-real time ([0030 – 0034]: discloses a collection submodule 106 that calculates the correlation between observed static detected by the static detector 82 and the physical characteristic of the airplane for “surfaces exposed to triboelectric charging”, where the observed static is described as the “real-time precipitation static signal”), and 
the lightning threat-estimating unit estimates a lightning threat corresponding to the observation parameter, the prediction parameter, and the intermediate parameter on a basis of the observation parameter, the prediction parameter, the intermediate parameter, and the case data accumulated in the database, the observation parameter and the prediction parameter being acquired in real time or semi-real time ([0033, 0035]: discloses a machine learning submodule 130 that determines when a lightning strike is imminent using the output of the correlation submodule 106, the static database 100, and the lightning strike database 102, where the prediction is performed on the acquired real-time signal).

Regarding claim 17: Subramania teaches the lightning threat information-providing method according to claim 8, as discussed above.
Subramania is silent with respect to wherein
the step of estimating a lightning threat includes estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter. the case data. and the intermediate parameter.

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.

Regarding claim 18: Subramania teaches the program according to claim 11, as discussed above.
Subramania is silent with respect to wherein
the step of estimating a lightning threat includes estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike on a basis of the observation parameter, the prediction parameter, the case data, and the intermediate parameter.

Subramania discloses a number of mitigating actions that can be taken when the risk of lightning is imminent, including changing the trajectory of the flight, shutting down critical components, or choosing to sacrifice a component of the aircraft to prevent damage to other components ([0037]).

Cole discloses an apparatus that calculates the impact of weather-related events, including lightning, on health, safety and the environment ([0028, 0029]), that includes  
estimating a lightning risk including a loss related to quality, cost, and delivery (QCD) due to a lightning strike ([0082, 0083, 0109, 0130, Fig 6, Fig 7]: discloses a machine-learning model that classifies types of weather events, including lightning, and uses the classification information to determine the impact of weather of scheduled project activities, where activity features include a number of factors including delivery type and schedule risk).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Subramania in view of Cole to assist in the selection of what mitigating actions to take, based on an analysis of the cost of each of the potential mitigating actions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Khatwa et al., US 2018/0074189 – discloses predicting the occurrence of hazardous weather by correlating various data sources with the calculated reliability of the source, using characteristics including turbulent air, height of detected echo top, wind speed and direction.
Kauffman, et al., US 2010/0245165 – discloses predicting hazardous areas of precipitation, lightning, and/or hail near an aircraft using reflectivity data and a weather model
Sato, et al., JP 2009-192312A – admitted prior art, discloses predicting lightning using a machine learning technique trained using past weather and lightning data  
Riland et al., US 2016/0343093 – discloses a machine learning system that predicts the occurrence of lightning and the risk to various assets involving a set of historical weather data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862